DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.

Status of Application
 In response to Office action mailed 04/13/2020 (“04-13-20 OA”), Applicants amended claims 1, 4, 10 and 12-17 and canceled claim 11, in the response filed 12/02/2020 (“12/02/2020 Remarks”).   
 Claim(s) 1-10 and 12-18 are pending examination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 12-18 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and claim 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a. With regards to claim 8, claim 8 recites “a width of said first lead segment of said first lead” in lines 2-3. It is unclear if this is referring to a new width or the previously introduced “width of said first lead segment of said first lead” introduced in claim 1?
b. With regards to claim 9, claim 9 recites “a width of said first lead segment of said first lead” in lines 2-3. It is unclear if this is referring to a new width or the previously introduced “width of said first lead segment of said first lead” introduced in claim 1?

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LEAD STRUCTURE OF CIRCUIT WITH INCREASED GAPS BETWEEN ADJACENT LEADS

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-2, 5-8, 10, 12-14, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (PG Pub 2005/0098884; hereinafter Cheng).


    PNG
    media_image1.png
    545
    814
    media_image1.png
    Greyscale

Regarding claim 1, refer to the examiner’s mark-up of Fig. 3A provided above, Cheng teaches a lead structure of a circuit (para [0025-0029]), comprising: 
a first lead 322, including a first bump connecting part 318 and a first lead segment 322b (portion of 322 over 314), said first lead segment connected to said first bump connecting part (see Fig. 3A), and a width of said first lead segment P being smaller than a width of said first bump connecting part N (P<N; see Key in Fig. 3A); and 
a second lead 324, adjacent to said first lead (see Fig. 3A), having a lead gap X between said second lead and said first lead (see Fig. 3A), including a second bump connecting part 320 and a first lead segment 324b (portion of 324 over 314), said first lead segment of said second lead connected to said second bump connecting part (see Fig. 3A), said first bump connecting part and said second bump connecting part 
wherein said second lead further includes a second lead segment 324a (portion of 324 over 315), and said first lead segment of said second lead is connected between said second bump connecting part and said second lead segment (see Fig. 3A).  
Regarding claim 2, refer to the examiner’s mark-up of Fig. 3A provided above, Cheng teaches a width of said first lead segment 324b of said second lead 324 is smaller than a width of said second bump connecting part 320 (see Fig. 3A).  
Regarding claim 5, refer to the examiner’s mark-up of Fig. 3A provided above, Cheng teaches said first lead 322 further includes a second lead segment 322a; and said first lead segment 322b of said first lead is connected between said first bump connecting part 318 and said second lead segment (see Fig. 3A).  
Regarding claim 6, refer to the examiner’s mark-up of Fig. 3A provided above, Cheng teaches a width of said first lead segment (P of 322b) of said first lead 322 and a width of said second lead segment of said first lead (P of 322a) are smaller than the width N of said first bump connecting part (see Fig. 3A).    
Regarding claim 7, refer to the examiner’s mark-up of Fig. 3A provided above, Cheng teaches a width O of said second lead segment 322a is equal to a width (the width of 318 in direct contact with 322a) of said first bump connecting part 318 (see Fig. 3A).  
Regarding claim 8, refer to the examiner’s mark-up of Fig. 3A provided above, Cheng teaches a width (P of 322a) of said second lead segment 322a is equal to a width (P of 322b) of said first lead segment 322b of said first lead 322 (see Fig. 3A).    
Regarding claim 10, refer to the examiner’s mark-up of Fig. 3A provided above, Cheng teaches said second bump connecting part 320 is adjacent to said first lead segment of said first lead 322b; a first gap X is formed between said second bump connecting part and said first lead segment of said first lead (see Fig. 3A); said first lead segment of said second lead 324b is adjacent to said second lead segment of said first lead 322a; a second gap X is formed between said first lead segment of said second lead  324b and said second lead segment of said first lead 322a and said first gap is identical to or different from said second gap (see Fig. 3A).  
 Regarding claim 12, refer to the examiner’s mark-up of Fig. 3A provided above, Cheng teaches a width O of said first lead segment of said second lead 324b and a width O of said second lead segment of said second lead 324a are smaller than a width of said second bump connecting part 320 (see Fig. 3A).    
 Regarding claim 13, refer to the examiner’s mark-up of Fig. 3A provided above, Cheng teaches a width O of said second lead segment 324a is equal to a width (portion of 320 in direct contact with 324) of said second bump connecting part (see Fig. 3A).      
Regarding claim 14, refer to the examiner’s mark-up of Fig. 3A provided above, Cheng teaches a width O of said second lead segment 324a is equal to a width O of said first lead segment 324b of said second lead 324 (see Fig. 3A).     
Regarding claim 16, refer to the examiner’s mark-up of Fig. 3A provided above, Cheng teaches a third lead (annotated “3rd” in Fig. 3A above), adjacent to said second lead 324, having a lead gap X formed between said third lead and said second lead (see Fig. 3A), including a third bump connecting part (annotated “3rd bump” in Fig. 3A above) and a first lead segment (annotated “1st seg of 3rd lead” in Fig. 3A above), said 
 Regarding claim 18, refer to the examiner’s mark-up of Fig. 3A provided above, Cheng teaches a side of said first lead segment 322b of said first lead 322 is flat (see Fig. 3A); and a side of said second bump connecting part 320 is parallel with a side of said first lead segment of said first lead and is flat (see Fig. 3A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 3-4, 9, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (PG Pub 2005/0098884; hereinafter Cheng).
Regarding claim 3, refer to the examiner’s mark-up of Fig. 3A provided above, Although, Cheng teaches said first lead segment 322b of said first lead 322 is adjacent to said first lead segment 324b of said second lead 324 (see Fig. 3A); a second segment gap X is formed between said first lead segment of said first lead 322b and said first lead segment of said second lead 324b (annotated “gap” in Fig. 4A); and a 
He does not explicitly teach “a sum of a width of said first lead segment of said first lead is greater than 14 µm and smaller than 18 µm; and a sum of a width of said first lead segment of said second lead is greater than 14 µm and smaller than 18 µm.”
However, one of ordinary skill in the art would have found it obvious to alter the size/proportion of the gap between two adjacent leads to make a more robust and compact device. Furthermore, according to MPEP § 2144.05(IV)(A) “[W]here the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held that normally require only ordinary skill in the art and hence are considered routine expedients (i.e. change in size/proportion) are discussed below.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation), see Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); and see In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). 
Regarding claim 4, refer to the examiner’s mark-up of Fig. 3A provided above, Cheng teaches said second bump connecting part 320 is adjacent to said first lead segment 322b of said first lead 322 (see Fig. 3A); a segment gap X is formed between said second bump Response to final Office Action dated 13 April 2020connecting part 320 and said first lead segment of said first lead 322b; a sum of a width of said first lead segment of said first lead P and said gap X is 23 µm. He does not explicitly teach the sum of a width of said first lead segment of said first lead and said gap is “greater than 14 µm and smaller than 18 µm.”  
However, according to section 2144.04 of the MPEP which states “if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below.” In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”). Furthermore, one of ordinary skill in the art would have recognized that reducing the spacing between two adjacent leads would reduce the overall device dimensions.
Regarding claim 9, refer to the examiner’s mark-up of Fig. 3A provided above, Cheng teaches a width of said second lead segment (P of 322a) is equal to a width of said first lead segment (P of 322b) of said first lead 322 and smaller than the width of said first bump connecting part 318 (see Fig. 3A). Cheng does not explicitly teach the width of said second lead segment is “greater than” a width of said first lead segment of said first lead in this embodiment. 

    PNG
    media_image2.png
    446
    833
    media_image2.png
    Greyscale

However, refer to the Examiner’s mark-up of Fig. 4A provided above, Cheng teaches a width of a second lead segment of a first lead 422a is greater than a width of said first lead segment of said first lead 422b (see Fig. 4A and para [0032-0033]). 
Thus, “reducing the opportunity of electrical connection between the first inner lead 422 and its adjacent second bump 420, to prevent the short-circuited phenomenon from being caused, and thus to maintain the electrical quality of the semiconductor 
Regarding claim 15, refer to the examiner’s mark-up of Fig. 3A provided above, Cheng teaches a width O of said second lead segment 324a is equal to a width O of said first lead segment 324b of said second lead 324 and smaller than a width N of said second bump connecting part 320 (see Fig. 3A). 
Cheng does not explicitly teach the width of said second lead segment is greater than a width of said first lead segment of said second lead. However, one of ordinary skill in the art would readily recognize changing the shape (i.e. the width) of the leads would merely be a routine expedient. According, to section 2144.04 of the MPEP, which states “if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which the court has held normally require only ordinary skill in the art and hence are considered routine expedients are discussed below.” In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”). 
Regarding claim 17, refer to the examiner’s mark-up of Fig. 3A provided above, Cheng teaches a lead structure of a circuit (para [0025-0029]), comprising: 
a first lead 322, including a first bump connecting part 318 and a first lead segment 322b, said first lead segment connected to said first bump connecting part (see Fig. 3A), and a width of said first lead segment P being smaller than a width N of said first bump connecting part (see Fig. 3A and para [0028]; P<N), and 
a second lead 324, adjacent to said first lead (see Fig. 3A), having a lead gap X between said second lead and said first lead (see Fig. 3A), including a second bump connecting part 320 and a first lead segment 324b, said first lead segment of said second lead connected to said second bump connecting part, said first bump connecting part and said second bump connecting part arranged staggeredly, and said second bump connecting part adjacent to said first lead segment of said first lead (see Fig. 3A), 
wherein a side of said first lead segment of said first lead is curved (annotated “curved” in Fig. 3A above); and a side of said second bump connecting part 320 corresponding to a side of said first lead segment of said first lead 322b is straight.
Cheng does not explicitly teach a side of said second bump connecting part corresponding to a side of said first lead segment of said first lead is “curved”.  
However, one of ordinary skill in the art would readily recognize changing the shape (i.e. the width) of the leads would merely be a routine expedient. According, to section 2144.04 of the MPEP, which states “if the facts in a prior legal decision are sufficiently similar to those in an application under examination, the examiner may use the rationale used by the court. Examples directed to various common practices which Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”). 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a. Jang et al. PG Pub 2015/0189750; illustrating configurations of bumps and leads included in a semiconductor package.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.S/Examiner, Art Unit 2895

/ELISEO RAMOS FELICIANO/Supervisory Patent Examiner, Art Unit 2895